         Case 1:20-cv-02320-RBW Document 27 Filed 11/17/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 AMERICAN CIVIL LIBERTIES UNION,                  )
 et al.,                                          )
                                                  )
                Plaintiffs,                       )     Civil Action No. 20-2320 (RBW)
         v.                                       )
                                                  )
 FEDERAL BUREAU OF PRISONS,                       )
                                                  )
                Defendant.                        )
                                                  )
                                                  )

                                               ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

November 16, 2020, via teleconference, it is hereby

       ORDERED that, on or before December 7, 2020, the defendant shall produce to the

plaintiffs all records responsive to the plaintiffs’ request for “documentation listing the facilities

where [Bureau of Prisons] staff have traveled or will travel from in order to provide additional

security and support for the July and August executions.” Compl. ¶ 17. It is further

       ORDERED that, on or before January 7, 2021, the defendant shall produce to the

plaintiffs all non-exempt documents requested by the plaintiffs. It is further

       ORDERED that, on January 7, 2021, at 10:00 a.m., the parties shall appear before the

Court for a status conference via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#).

       SO ORDERED this 17th day of November, 2020.


                                                               REGGIE B. WALTON
                                                               United States District Judge
